AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                       Southern District of New York
                                                                          )
              UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       Sherrod Williams                                   )      Case Number:            19 CR 00712 (KMK)
                                                                          )      USM Number:            87047-054
                                                                          )
                                                                          )                 Joseph A. Vita, Esq.
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)        1
                                    - -------------------------------------
•   pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)
    after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
18 USC 922(g)(l)                  Felon in Possession ofa Firearm                                          7/24/2019




       The defendant is sentenced as provided in pages 2 through         _ _7'-----_ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)       any open or pending                     D is     X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 3 0 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge



                                                                          Date
                                                                                 J/~o/ZP
                                                                                 /
   AO 245B (Rev. 09/19) Judgment in Criminal Case
- - - - - - - ---.:i heet~2--lmpFisonment- - ~ - - - - - - - - - - - - - - - - - - - -

                                                                                                      Judgment - Page _2_ __   of   -7- - - -
    DEFENDANT:                  Sherrod Williams
    CASE NUMBER:                19 CR 00712 (KMK)

                                                             IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of:

    66 months for Count 1. The Defendant has been advised of his right to appeal.



          X The court makes the following recommendations to the Bureau of Prisons:
             It is recommended that the Defendant be designated nearest to the New York area.




          X The defendant is remanded to the custody of the United States Marshal.

          D The defendant shall surrender to the United States Marshal for this district:
              D at                                 D a.m.       D p.m.        on
                       ----------
              D as notified by the United States Marshal.

          D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              D before 2 p.m. on
              D as notified by the United States Marshal.
              D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
     I have executed this judgment as follows:




              Defendant delivered on                                                        to

     at                                               , with a certified copy of this judgment.
          ----------------

                                                                                                    UNITED STATES MARSHAL



                                                                            By     ------------cc=-=--==-c-:-c-::--==,--:-------
                                                                                               DEPUTY UNITED STA TES MARSHAL
   AO 245B (Rev. 09/ 19) Judgment in a Criminal Case
- -- - - -- - - -'Sheet-3--Supervised Release--- -- - -- -

                                                                                                           Judgment-Page _ _3_     of       7
    DEFENDANT:                Sherrod Williams
    CASE NUMBER:              19 CR 00712 (KMK)
                                                         SUPERVISED RELEASE
    Upon release from imprisonment, you will be on supervised release for a term of:


    3 years of supervised release for Count 1.




                                                     MANDATORY CONDITIONS
    1.   You must not commit another federal, state or local crime.
    2.   You must not unlawfully possess a controlled substance.
    3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
         imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
    4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
    5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
    6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
    7.    D You must participate in an approved program for domestic violence. (check if applicable)
    You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
    page.
    AO 245B (Rev. 09/19) Judgment in a Criminal Case
- - - - - ---------,Sheet 3A- Supervised-Release-- - - - -
                                                                                                     Judgment- Page   _ __c_
                                                                                                                          4 __      of _ _ _7_ __
     DEFENDANT:                    Sherrod Williams
     CASE NUMBER:                   19 CR 00712 (KMK)

                                           STANDARD CONDITIONS OF SUPERVISION
     As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
     because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
     officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

     1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
            release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
            frame.
     2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
            when you must report to the probation officer, and you must report to the probation officer as instructed.
     3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
            court or the probation officer.
     4.     You must answer truthfully the questions asked by your probation officer.
     5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
            arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
            the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
            hours of becoming aware of a change or expected change.
     6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
            take any items prohibited by the conditions of your supervision that he or she observes in plain view.
     7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
            doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
            you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
            responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
            days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
            becoming aware of a change or expected change.
     8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
            convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
            probation officer.
     9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
     10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e ., anything that was
            designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
     11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
            first getting the permission of the court.
     12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
            require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
            person and confirm that you have notified the person about the risk.
     13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



     U.S. Probation Office Use Only
     A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
     judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
     Release Conditions, available at: www.uscourts.gov.

                                                                                                                Date _ _ _ _ _ _ _ _ _ _ _ __
     Defendant's Signature
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3D - Supervised Release
                                                                               Judgment-Fag     of ~   -   7
DEFENDANT:                   Sherrod Williams
CASE NUMBER:                 19 CR 00712 (KMK)

                                           SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his l?erson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)), electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subject to
search pursuant to this condition.
The Defendant will participate in an out-patient treatment program at the discretion of the Probation
Officer, which program may include testing to determine whether the Defendant has reverted to using drugs
or alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the
substance abuse treatment provider, as approved by the Probation Officer. The Defendant will be required
to contribute to the costs of services rendered (co-payment), in an amount determined by the Probation
Officer, based on ability to pay or availability of the third-party payment.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -   Page "-----   of ~
                                                                                                                                          7_ _ _ __
 DEFENDANT:                         Sherrod Williams
 CASE NUMBER:                       19 CR 00712 (KMK)
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                 Restitution                                         AVAA Assessment*            JVT A Assessment**
 TOTALS            $   100.00                 $                         $                         $                           $




 D The determination ofrestitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paYl!!ent, unless specified otherwise in
      the priori!)' or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                Total Loss***                          Restitution Ordered                     Priority or Percentage




 TOTALS                                                                           $ _ _ _ _ _ _ _ _ __
                                      $ ----------


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the              D    fine   D    restitution.

        D the interest requirement for the           D     fine       D restitution is modified as follows:

  * Amy   Vicky and And~ Child Pomograph,,Y, Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ~~ Justlce for Vldks ot'Traffickkg Act ot'~OB, 'ub. L. No. l 14-~l                                                     .                     .
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                 udgment=-Page         0

 DEFENDANT:                  Sherrod Williams
 CASE NUMBER:                19 CR 00712 (KMK)

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X     Lump sum payment of$             100.00                  due immediately, balance due

            •     not later than                                         , or
            •     in accordance with     •     C,       •    D,      •    E, or     D F below; or
 B    •     Payment to begin immediately (may be combined with                    • c,     D D, or     D F below); or
 C     D    Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e. g. , 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal           _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within      _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D     Joint and Several

       Case Number                                                                                                          Corresponding Payee,
       Defendant and Co-Defendant Names                                                      Joint and Several
       (including defendant number)                               Total Amount                    Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

  D    The defendant shall forfeit the defendant's interest in the following property to the United States:



  Pai'Wents shall be applied in the followini order: \ 1/ assessment1 (2) restitution principal 1 \3 / restitution interest1 \ 4/ AV AA assessment1
  (5J fme prtndpai, (6) fme lnterest, (7) community restitution, (8) NTA assessment,(<}) penalties, and (10) costs, mcluding cost of
  prosecution and court costs.
